Citation Nr: 0721892	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1955 and from November 1990 to May 1991.  The veteran 
served in the Army Reserves from May 1974 to June 1994.  He 
died in June 1999, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran died in June 1999 at the age of 66.  The 
medical certificate reported the immediate cause of death was 
metastatic pancreatic cancer.

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder.

3.  The medical evidence of record does not show that the 
veteran's metastatic pancreatic cancer was related to 
military service.

4.  The evidence of record does not show that the cause of 
the veteran's death is related to service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Metastatic pancreatic cancer was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred, to include as due to 
exposure to mustard gas and Lewisite.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in November 2001 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the appellant in April 2006.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA medical opinions were provided to the 
appellant in connection with her claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in June 1999 at the age of 66.  The 
certificate of death reported that the immediate cause of 
death was metastatic pancreatic cancer with an approximate 
interval between onset and death of 8 months.  The appellant 
claims that the cause of the veteran's death was related to 
his active military service.  At the time of the veteran's 
death, service connection was not in effect for any disorder.

The veteran's service medical records are negative for any 
pancreatic or carcinogenic complaints, symptoms, or 
diagnoses.

After separation from military service, a November 1998 
private medical report stated that the veteran had "an 
unresectable adenocarcinoma of the body of the pancreas with 
probable liver metastases."

An August 1999 letter from a private physician stated that

[i]n my discussions with [a physician] 
from the drug company, we discussed 
possible reasons why [the veteran] seemed 
to have a much more dramatic effect upon 
his blood counts from the experimental 
drug than expected.  I told [the 
physician] that my experience in treating 
[the veteran] suggested that he had more 
dramatic decreases in his blood counts 
than expected even with the gemcitabine I 
had given him.  We both hypothesized that 
perhaps his bone marrow was weaker than 
the average persons and that was when we 
questioned the possible influence of 
exposure to petrochemicals which are 
certainly known marrow toxins.  The 
extent of this effect is uncertain. . . .

It is possible that his bone marrow was 
weaker than average, and while I do not 
know the details of the extent of his 
exposure in Kuwait, it is possible that 
petrochemical exposure could cause such 
an effect.

In an undated letter, received by VA in March 2001, an 
associate of the veteran stated that the veteran appeared 
fatigued after returning from the Persian Gulf War, that the 
veteran's health deteriorated from that time, and that he was 
subsequently diagnosed with cancer.  The associate stated 
that a physician commented that part of the reason that the 
veteran did not respond to medical treatments was due to 
decreased blood production.  The associate stated that this 
condition can be caused by exposure to petrochemicals and 
that he believed that the conditions the veteran was exposed 
to in the Persian Gulf War contributed greatly to his death.

In a March 2001 letter, the veteran's daughter stated that a 
physician "said that the chemicals [the veteran] was exposed 
to in the [Persian Gulf War] was the only thing that could 
have hurt his chances of a longer life.  The blood 
transfusions that was given my Dad did not work as good as 
they could because of his exposure."

A January 2002 letter from a private physician stated that 
the veteran's death

was from progressive pancreatic cancer 
and complications related to his 
treatment.  He was on chemotherapy and 
experienced a more severe than typical 
problem with lowered blood counts.  His 
bone marrow response to most of the 
administered treatments was more severe 
than usual.  One possible cause of marrow 
suppression is petro chemical exposure.  
I understand that he experienced some of 
this in Kuwait.  In my opinion, it is 
possible that residual effects from this 
exposure could have rendered his marrow 
less capable of weathering the effects of 
the chemotherapy.

A November 2002 medical opinion from a VA hematology and 
oncology physician stated that "[w]hile petrochemicals can 
cause bone marrow damage, aplastic anemia, myelodysplastic 
syndrome and leukemia, there are no increased incidences in 
Gulf War Veterans reported so far.  There is also no report 
of increased incidence of any particular type of cancer or 
bone marrow disorders reported."  The physician was unable 
to give an opinion on whether the cause of the veteran's 
death was related to military service as not all of the 
veteran's medical records were available for review.

In a June 2004 VA medical opinion, the examiner stated that 
the veteran's medical records had been reviewed.  The opinion 
was that the veteran's death was due to progressive 
metastatic pancreatic cancer, the veteran did not have the 
diagnosis of pancreatic cancer during military service, the 
veteran's military service did not contribute to the cause of 
his death, there was no medical evidence of suppressed bone 
marrow during military service due to exposure to oil smoke 
in Kuwait, and the veteran had a normal blood count in 
September 1994.

Initially, the Board notes that the appellant has repeatedly 
claimed that the cause of the veteran's death was related to 
exposure to various chemical agents and petrochemicals during 
his period of active military service.  The post-service 
medical evidence of record includes multiple statements that 
the veteran was exposed to nerve gas and mustard gas during 
the Persian Gulf War.

In cases such as the instant case, where exposure to mustard 
gas and/or Lewisite has been alleged as the cause of a 
disability, the provisions of 38 C.F.R. § 3.316 provide that 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition.  (1) Full- body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; or (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  38 
C.F.R. § 3.316(a).

Initially, the Board notes that the veteran's service medical 
records do not include any evidence that the veteran had 
full-body exposure to any chemical or petrochemical agent 
during military service.  While the post-service medical 
records include multiple statements that the veteran was 
exposed to these agents, these statements were based upon the 
veteran's reported history.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Such evidence cannot enjoy the presumption 
of truthfulness, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

However, even if the veteran's service medical records showed 
that he had full-body exposure to chemical and petrochemical 
agents, including mustard gas and/or Lewisite, the metastatic 
pancreatic cancer is not a disability that would warrant 
service connection on a presumptive basis.  Accordingly, the 
cause of the veteran's death was not related to a disorder 
that would warrant service connection on a presumptive basis 
based on exposure to mustard gas and/or Lewisite.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

The medical evidence of record does not show that the cause 
of the veteran's death was related to his active military 
service.  Metastatic pancreatic cancer was not diagnosed 
during military service nor is there any medical evidence of 
record that relates the veteran's metastatic pancreatic 
cancer to military service.  The only medical evidence of 
record that relates the cause of the veteran's death to 
military service in any way are the August 1999 and January 
2002 letters from a private physician.  The August 1999 
letter was entirely speculative in nature, using the words 
"hypothesized," "perhaps," "possible," "uncertain," and 
"could."  The January 2002 letter was also entirely 
speculative, concluding "it is possible that residual 
effects from this exposure could have rendered his marrow 
less capable of weather the effects of the chemotherapy."

The Board notes that these opinions are entirely speculative 
and do not create an adequate nexus for the purposes of 
establishing service connection.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicated 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
see also Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) 
(holding that where a physician is unable to offer a definite 
causal relationship that opinion may not be utilized in 
establishing service connection as such an opinion is 
nonevidence).  In contrast, the June 2004 VA medical opinion 
specifically and conclusively stated that the veteran's 
"military service did not contribute to his cause of 
death."

Furthermore, even if the opinions were found to be conclusive 
rather than speculative, they are based on the veteran's 
reported history of exposure to petrochemicals.  The 
physician who wrote the letters stated "I do not know the 
details of the extent of his exposure [to petrochemicals] in 
Kuwait," and "I understand that he experienced some 
[petrochemical exposure] in Kuwait."  Both of these 
statements show that the physician did not know whether the 
veteran was actually exposed to harmful levels of 
petrochemical agents during military service.  Moreover, the 
November 2002 VA medical opinion stated that there were no 
reports of "increased incidences" of disorders caused by 
petrochemical exposure in veterans of the Persian Gulf War.  
As such, even if it were shown that the veteran was exposed 
to petrochemical agents during military service, the medical 
evidence of record does not provide a basis for the Board to 
reach a legal conclusion that such exposure resulted in a 
bone marrow or blood disorder which in turn contributed to 
the cause of the veteran's death.

The statements of the appellant, the veteran's daughter, the 
veteran's associate, and the appellant's representative are 
not sufficient to prove that the cause of the veteran's death 
was related to military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
the appellant, the veteran's daughter, the veteran's 
associate, and the appellant's representative are not 
physicians, they are not competent to make a determination 
that the cause of the veteran's death was related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the 
competent medical evidence of record does not show that the 
cause of the veteran's death was related to military service.  
Accordingly, service connection for the cause of the 
veteran's death is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


